      Case 1:17-cv-01990-EGS-RMM Document 57 Filed 11/12/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 2301 M CINEMA LLC D/B/A WEST END
 CINEMA, et al.
                                                          Civil Action No. 1:17-cv-1990 (EGS)
                          Plaintiffs,                     (RMM)

                 v.

 SILVER CINEMAS ACQUISITION CO. D/B/A
 LANDMARK THEATRES, et al.

                          Defendants.



                           STIPULATION AND PROPOSED ORDER

        WHEREAS, under the current case schedule, the deadline to add parties and amend

pleadings was October 9, 2019, the deadline to serve requests for production, interrogatories, or

requests for admission is November 14, 2019, and the deadline for the conclusion of fact

discovery is January 29, 2020;

        WHEREAS, on November 28, 2018, Plaintiffs served their first set of requests for

production of documents, and on December 5, 2018, Defendant Silver Cinemas Acquisition Co.

D/B/A Landmark Theatres (“Landmark”) served its first set of requests for documents and first

set of interrogatories;

        WHEREAS, on March 21, 2019, Plaintiffs served a motion to compel production of

documents, and Landmark responded in opposition to Plaintiffs’ motion on March 25, 2019;

        WHEREAS, on March 21, 2019, Landmark served a motion to compel interrogatory

responses and supplementation of initial disclosures, and Plaintiffs responded in opposition to

Landmark’s motion on March 25, 2019;
      Case 1:17-cv-01990-EGS-RMM Document 57 Filed 11/12/19 Page 2 of 4



         WHEREAS, Plaintiffs served a motion to compel an interrogatory response on April 30,

2019, Landmark opposed that motion on May 24, 2019, and Plaintiffs replied on May 31, 2019;

         WHEREAS, on October 8, 2019, Plaintiffs served a motion to compel Landmark to apply

certain search terms to its search for and production of documents, and Landmark responded to

that motion on October 15, 2019;

         WHEREAS, on October 8, 2019, Landmark served a motion for a protective order related

to a 30(b)(6) deposition and Plaintiffs responded to that motion on October 15, 2019;

         WHEREAS, the outcome of the pending motions will govern forthcoming discovery;

         WHEREAS, the parties have substantially completed agreed-upon productions of

documents;

         WHEREAS, all parties agree to extend all deadlines (as provided below);

         WHEREAS, the parties have agreed to the scheduling adjustments set forth below, while

reserving all rights to seek or oppose further scheduling adjustments as appropriate;

THEREFORE, Plaintiffs and Defendant STIPULATE and AGREE to the following, subject to

the Court’s approval:


 Event                                                            Deadline



 Deadline to amend pleadings/join additional parties              January 9, 2020


 Last day to serve requests for production, interrogatories, or   February 14, 2020
 requests for admission on parties


 Deadline for Plaintiffs to disclose the name(s) and              April 2, 2020
 curriculum vitae of their experts serving opening expert
 reports; deadline for Landmark to disclose the name(s) and




                                                 2
      Case 1:17-cv-01990-EGS-RMM Document 57 Filed 11/12/19 Page 3 of 4



 curriculum vitae of their experts serving opposition expert
 reports


 Completion of fact discovery                                     April 29, 2020


 Deadline for Plaintiffs to serve opening expert report(s)        June 15, 2020


 Deadline for Landmark to serve opposition expert report(s)       July 27, 2020


 Deadline for Plaintiffs to serve rebuttal expert report(s)       September 4, 2020


 Deadline to depose experts submitting reports and close of       October 2, 2020
 expert discovery


 Deadline to file motions for summary judgment or Daubert         November 10, 2020
 motions


 Deadline to file responses to motions for summary                December 8, 2020
 judgment or Daubert motions


 Deadline to file replies concerning motions for summary          December 22, 2020
 judgment or Daubert motions




                          *       *       *       *       *      *      *         *


                                                               IT IS SO ORDERED.


Dated: ______________, 2019                                    _____________________________
                                                               The Honorable Emmet G. Sullivan
                                                               United States District Judge




                                                  3
      Case 1:17-cv-01990-EGS-RMM Document 57 Filed 11/12/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I certify that on November 12, 2019 I caused the foregoing document to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will automatically send email

notification of such filing to all attorneys of record.



                                                          By:   /s/ Sarah LaFreniere
                                                                Sarah LaFreniere




                                                   4
